DETAILED ACTION
Suction Device
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show "the control space (30) is connected to the intake side (21) via a throttle passage (38) so that at free suction at a state of the intake side (21) which allows for free inflow a flow path (40) is provided from the intake side (21) through the throttle passage (38) into the control space (30) and continues from the control space (30) through the supply connection (26)".
The closest prior art of record is German Patent Application Schmalz et al. (DE19814262A1) teaches a device for vacuum handling or tensioning device that has  a two chambers where one of the chambers a negative pressure occurs , and where a pressure difference between the two chambers causes deformation of the flexible wall in combination of WIPO document Eisele et al. (WO 2015062779 A1) which teaches a valve for vacuum handling that is an automatic closing valve, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate on having ordinary skill in the art to modify the teaching of the prior art to incorporate the control space (30) is connected to the intake side (21) via a throttle passage (38) so that at free suction at a state of the intake side (21) which allows for free inflow a flow path (40) is provided from the intake side (21) through the throttle passage (38) into the control space (30) and continues from the control space (30) through the supply connection (26), in combination with all the other claimed limitations. Thus, for at least the foregoing, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 1, 2022